United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 21-1528
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

               Margie P. Shephard

                  Defendant - Appellant
        ___________________________

                No. 21-1529
        ___________________________

            United States of America

                      Plaintiff - Appellee

                        v.

               Margie P. Shephard

                   Defendant - Appellant
                 ____________

     Appeal from United States District Court
for the Western District of Missouri - Kansas City
                 ____________

          Submitted: January 10, 2022
             Filed: April 4, 2022
                [Unpublished]
               ____________
Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      The district court 1 revoked Margie P. Shephard’s supervised release and
sentenced her to 72 months imprisonment and 1 year supervised release. Shephard
appeals the sentence as substantively unreasonable. Having jurisdiction under 28
U.S.C. § 1291, we affirm.

       In 2010, Shephard pled guilty to conspiracy to commit bank fraud and identity
theft, aggravated identity theft, and obstruction of justice. She was sentenced to a
total of 120 months imprisonment and 3 years supervised release. In 2017, after
Shephard was found to have forged an amended judgment for another inmate while
in the custody of the Bureau of Prisons, she pled guilty to another count of
obstruction of justice. She was sentenced to an additional 41 months imprisonment
and 3 years supervised release. In 2020, Shephard began serving both terms of
supervised release but quickly violated their conditions. At a final revocation
hearing, Shephard stipulated to 21 charged violations of the terms of her supervised
release, and the district court revoked her supervised release. The statutory
maximum revocation sentence Shephard faced was 84 months imprisonment. In
fashioning a revocation sentence, the district court declined to follow the parties’
joint recommendation of 24 months imprisonment. The district court instead
imposed 48 months imprisonment for the violations of the 2010 supervised release
and a consecutive 24 months imprisonment for the violations of the 2017 supervised
release, totaling 72 months imprisonment. The district court also imposed three
concurrent one-year terms of supervised release.




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
                                   -2-
       Shephard argues that her sentence is substantively unreasonable and longer
than necessary given her acceptance of responsibility, acknowledgement of needed
mental health treatment, and disclosure of an underlying substance abuse problem.
“We review the district court’s imposition of a revocation sentence for abuse of
discretion . . . .” United States v. Trung Dang, 907 F.3d 561, 564 (8th Cir. 2018)
(citation omitted). “A district court abuses its discretion when it (1) fails to consider
a relevant factor that should have received significant weight; (2) gives significant
weight to an improper or irrelevant factor; or (3) considers only the appropriate
factors but in weighing those factors commits a clear error of judgment.” United
States v. Ballard, 872 F.3d 883, 885 (8th Cir. 2017) (per curiam) (citation omitted).

        Having examined the record, we conclude that the district court did not
impose a substantively unreasonable sentence. “The district court has wide latitude
to weigh the [18 U.S.C.] § 3553(a) factors in each case and assign some factors
greater weight than others in determining an appropriate sentence.” Id. (citation
omitted); see also United States v. Clark, 998 F.3d 363, 368 (8th Cir. 2021) (“18
U.S.C. § 3583 . . . incorporates the § 3553(a) factors relevant for revocation
purposes.”). “The district court may give some factors less weight than a defendant
prefers or more weight to other factors, but that alone does not justify reversal.”
United States v. Moua, 895 F.3d 556, 560 (8th Cir. 2018) (per curiam) (citation
omitted). Here, the district court sufficiently considered the statutory sentencing
factors, reviewing both mitigating and aggravating factors before concluding that
the parties’ recommendation of 24 months imprisonment was inadequate. The
district court expressly acknowledged Shephard’s possible mental health problems
and drug use. And it heard Shephard accept responsibility for her supervised release
violations. See United States v. Carnes, 22 F.4th 743, 751 (8th Cir. 2022) (“We
presume the district court properly considered issues argued by the parties at the
sentencing hearing even though the district court itself did not discuss the issues.”).
Still, the district court observed, “this is the most extreme case of habitual offender
that I’ve had in 33 years,” and gave greater weight to Shephard’s history and
characteristics, the nature and circumstances of her offenses, and the need to promote
respect for the law, deter Shephard, and protect the public. Ultimately, Shephard’s
                                          -3-
claim of substantive unreasonableness “amounts to nothing more than a
disagreement with how the district court chose to weigh the § 3553(a) factors.” Id.

      The judgment is affirmed.
                      ______________________________




                                        -4-